Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/25/21 has been entered.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the base plate dimensioned with an area greater than the deck post [cl.7] must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
No support is found in the originally filed disclosure for the limitation wherein “the base plate is dimensioned with an area greater than the deck post”.  There is no 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 5, 6, 13-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over DE 2311462 A1 to Liebschner
Liebschner provides an adjustable footing comprised a base 4 including a fixed 10 nut secured to a protective covering 11 considered to meet the limitation of a “base plate” and which rests unsecured on support surface 2.  Lines 47-48 f machine translation recites that the leveling body may be adjust “when the cabinet is set up”.  This implies rotations whole resting on the support surface.  A threaded rod 5 extends perpendicular from the base.  A top includes a top plate 7 fixed to a structure 1 having a cavity 8 therein.  The plate provided with a hole.  An internally threaded bushing 9 is secured to the plate 7 over the hole and receives the threaded rod 5The threaded rod 5 extends into cavity 8 without engaging the structure 1.  The bushing 9 is considered a mechanical equivalent to the fixed post nut of the claims. Lines 273-274 of the machine translation recite that the threaded hub or “nut” 9 is attached to web 7 of profile 3.  This shown as external the structural element 1.
Liebschner fails to provide that the plate 7 is secured to a post or deck post.
It would have been obvious at the time of the effective filing date of the invention to one having ordinary skill in the art to have used one of the adjustable footings of 
With respect to claim 15, it would have been an obvious choice of design at the time of the effective filing date of the invention to have applied an anti-seize compound to prevent the threaded rod from locking up.
With respect to the limitation “deck post”, recitations of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  
	With respect to claims 6 and 16, Liebschner is silent as to how the U-shaper profile 3 include plate portion 7 is fastened to the structure 1 however one or more screws would have been an obvious fastening choice to one having ordinary skill in the art at the time of the effective filing date of the invention.  Screws are a well-known fastening means and would have been obvious to try for their inherent fastening ability.  There would have been no unexpected or unpredictable results obtained in us in one or more screw to fasten.

Claims 4 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant's arguments filed 3/25/21 have been fully considered but they are not persuasive. 
The argument that the rod 5 of Liebschner does not meet the limitation of passing into the cavity without engaging the post is not persuasive.  Rod 5 is clearly show as spaced from the walls of cavity 8.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. trapping of moisture, swelling expansion or contraction, exterior use) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  However, note that applicant’s post plate 145 also cover’s the end of the cavity.
The argument that as claimed, applicant’s post nut is located exterior to the post and does not engage the interior or the post is inaccurate.  The limitation in question reads “a fixed post nut secured to the post plate over the hole external to the post”.  This only requires the nut secured to the plate external the post which Liebschner clearly provides at lines 273-274 of the machine translation recite that the threaded hub or “nut” 9 is attached to web 7 of profile 3.  The limitation does not require the entire nut to reside external the post.

	Applicant’s argument that the support plate of Kotler is not rotatable nor does it need to be to provide adjustment is not persuasive.  Applicant states that the support plate 29’ is expressly cited to allow rotation of the screw head within the support plate.  The examiner finds no such language in Kotler and applicant fails to show where there is recited.  Attention is drawn to lines 3-11 of column 2 which recites that the plate 29’ and head 27a are connected together by an expanded peg portion 38 as a unit such that the screw 27’ maybe turned and yet always connected to the plate 29’ as a unit.  Also, Applicant own claims recite that the overall height is adjustable by rotation of the base via the base nut.
Nonetheless, upon further consideration, it would not have been obvious to substitute a plate for the roller of Gaillot as the whole point of Gaillot is to provide a rolling footing support. The examiner agrees that the Bauer fails to provide the rotating base plate because it is adhered to the support surface and in Kotler the shaft is not inserted into the cavity without engaging the post.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CANFIELD whose telephone number is (571)272-6840.  The examiner can normally be reached on M-F 10-6, some Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT CANFIELD
Primary Examiner
Art Unit 3635

/Robert Canfield/Primary Examiner, Art Unit 3636